IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES EDWARD ROSE JR.,                         : No. 126 MM 2019
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
BANK OF NEW YORK MELLON F/K/A                  :
BANK OF NEW YORK, AS TRUSTEES                  :
FOR THE CERTIFICATE HOLDERS OF                 :
THE CWABS INT ASSET-BACKED                     :
CERTIFICATE SERIES 2006-19,                    :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of December, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.